Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0 Consideration
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. Specifically, the amendments to claim 1, removing Au, Ag, Ti, Fe, Mn, Co, and Ni would require a search that would be too long and complex for the time allotted. Similarly, the amendment to claim 7 removing the polymer materials covered in the prior art would also require a search that would be too long and complex for the time allotted.

Continuation of Box 3:
The proposed amendments to claims 1 and 7 raise new issues that would require further consideration and/or search by the Examiner because the materials suggested by the prior art are now removed from the claims such that the amendment would change the basis of rejection.

Continuation of Box 12:
	It is noted that the amendment to claim 1 removing “wherein graphene planes in said graphene/carbon shell are stacked and bonded along thickness direction through van der Waals forces and covalent bonds” would overcome the previous 112(a) rejections 
	Applicant’s arguments are directed to the newly proposed features and since the amendment is not entered, Applicant’s arguments are not addressed herein. Therefore, the Final Rejection of December 8, 2020 stands for the reasons given in that rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718